EXECUTION VERSION


--------------------------------------------------------------------------------

GUARANTEE AGREEMENT
made by
6922767 HOLDING SARL,
CHC HELICOPTER HOLDING S.À R.L.
and
CHC HELICOPTER S.A.
in favor of
MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent
Dated as of June 12, 2015

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




SECTION 1 Defined Terms
2


1.1
Definitions
2


1.2
Other Definitional Provisions
5


 
 
 
SECTION 2 Guarantee
5


2.1
Guarantee.
5


2.2
Right of Contribution
7


2.3
No Subrogation
7


2.4
Amendments, etc. with Respect to the Obligations
8


2.5
Guarantee Absolute and Unconditional
8


2.6
Reinstatement
10


2.7
Payments
10


 
 
 
SECTION 3 [Reserved]
10


 
 
 
SECTION 4 Representations and Warranties
10


4.1
Representations and Warranties of Each Affiliate Guarantor
10


 
 
 
SECTION 5 Covenants
11


5.1
Covenants of Each Affiliate Guarantor
11


 
 
 
SECTION 6 [Reserved]
11


 
 
 
SECTION 7 [Reserved]
11


 
 
 
SECTION 8 [Reserved]
11


 
 
 
SECTION 9 Miscellaneous
11


9.1
Amendments in Writing
11


9.2
Notices
11


9.3
No Waiver by Course of Conduct; Cumulative Remedies
12


9.4
Enforcement Expenses; Indemnification
12


9.5
Successors and Assigns
12


9.6
Set-Off
12


9.7
Counterparts
13


9.8
Severability
13


9.9
Section Headings
13


9.10
Integration
13


9.11
GOVERNING LAW
13


9.12
Submission to Jurisdiction; Waivers
14


9.13
Acknowledgments
14


9.14
WAIVER OF JURY TRIAL
15


9.15
[Reserved]
15




i

--------------------------------------------------------------------------------




9.16
Releases
15


9.17
Judgment
16



SCHEDULES
Schedule 1    --    Notice Addresses of Affiliate Guarantors





ii



--------------------------------------------------------------------------------




GUARANTEE AGREEMENT
GUARANTEE AGREEMENT, dated as of June 12, 2015, made by 6922767 HOLDING SARL, a
private limited liability company (“société à responsabilité limitée”)
incorporated and existing under the laws of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B136.792, having its
registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of
Luxembourg and a share capital of EUR 1,228,377,778 (as further defined in the
Credit Agreement, the “Parent Guarantor”), CHC HELICOPTER HOLDING S.À R.L., a
private limited liability company (“société à responsabilité limitée”)
incorporated and existing under the laws of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B155.574, having its
registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of
Luxembourg and a share capital of EUR 12,511 (as further defined in the Credit
Agreement, “Holdco”) and CHC HELICOPTER S.A., a public limited liability company
(“société anonyme”) incorporated and existing under the laws of Luxembourg,
registered with the Luxembourg Trade and Companies Register under number
B139.673, having its registered office at 6, rue Eugène Ruppert, L-2453
Luxembourg, Grand Duchy of Luxembourg (as further defined in the Credit
Agreement, the “Company” and together with the Parent Guarantor and Holdco,
collectively the “Affiliate Guarantors”) in favor of MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, waived, supplemented or otherwise modified from time to time,
together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
successor agreements, the “Credit Agreement”), among the Parent Guarantor, CHC
Cayman ABL Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, CHC Cayman ABL Borrower Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (as further defined in the Credit Agreement, the “Parent
Borrower”), certain Subsidiaries of the Parent Borrower from time to time party
thereto as Subsidiary Borrowers (as defined therein), the Administrative Agent,
BNP Paribas S.A., as collateral agent (as further defined in the Credit
Agreement, the “Collateral Agent”), and the other parties from time to time
party thereto, the Lenders have severally agreed to make extensions of credit to
the Borrowers upon the terms and subject to the conditions set forth therein;
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes the Affiliate Guarantors, CHC Cayman ABL Holdings Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman
Islands, the Parent Borrower, the Parent Borrower’s Subsidiaries that are party
hereto and any other Subsidiary of the Parent Borrower that becomes a party
hereto from time to time after the date hereof;

1

--------------------------------------------------------------------------------




WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Affiliate Guarantors in connection with the operation of their
respective businesses;
WHEREAS, the Borrowers and the Affiliate Guarantors are engaged in related
businesses, and each such Affiliate Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Affiliate
Guarantors shall execute and deliver this Agreement to the Administrative Agent
for the benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Affiliate Guarantor hereby agrees with the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties (as defined herein), as follows:
Section 1    
Defined Terms
1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
(b)    The following terms shall have the following meanings:
“Adjusted Net Worth”: of any Affiliate Guarantor at any time, the greater of (x)
$0 and (y) the amount by which the fair saleable value of such Affiliate
Guarantor’s assets on the date of the respective payment hereunder exceeds its
debts and other liabilities (including contingent liabilities, but without
giving effect to any of its obligations under this Agreement or any other Loan
Document).
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate Guarantor Obligations”: with respect to any Affiliate Guarantor, the
collective reference to (i) the Borrower Obligations guaranteed by such
Affiliate Guarantor pursuant to Section 2 and (ii) all obligations and
liabilities of such Affiliate Guarantor that may arise under or in connection
with this Agreement or any other Loan Document to which such Affiliate Guarantor
is a party, any Hedging Agreement entered into with any Hedging Affiliate, any
Bank Products Agreement entered into with any Bank Products Affiliate, any
Affiliate Guarantee Obligation of the Parent Guarantor or any of its
Subsidiaries as to which any Secured Party is a beneficiary, or any other
document made, delivered or given in connection therewith, in each case whether
on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all reasonable fees and
disbursements of counsel to the Administrative Agent or to any other Secured
Party that are required to be paid by such Affiliate Guarantor pursuant to

2



--------------------------------------------------------------------------------




the terms of this Agreement or any other Loan Document and interest and fees
accruing after (or that would accrue but for) the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Affiliate Guarantor, whether or not a claim for
post-filing or post-petition interest or fees is allowed in such proceeding).
With respect to any Affiliate Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Affiliate Guarantor of, or the grant by such Affiliate
Guarantor of a security interest for, the obligation (together with the Excluded
Borrower Obligation, the “Excluded Affiliate Obligation”) to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act (or the analogous
term or section in any amended or successor statute) is or becomes illegal, the
Affiliate Guarantor Obligations of such Affiliate Guarantor shall not include
any such Excluded Affiliate Obligation.
“Agreement”: this Guarantee Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.
“Applicable Law”: as defined in Subsection 9.8.
“Bank Products Affiliate”: any Person who (a) has entered into a Bank Products
Agreement with a Loan Party with the obligations of such Loan Party thereunder
being secured by one or more Loan Documents, (b) was an Agent, a Lender or an
Affiliate of an Agent or Lender on the date hereof or at the time of entry into
such Bank Products Agreement, or was an Agent or Lender at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Parent Borrower in accordance with Subsection 8.4 of the Guarantee and
Collateral Agreement.
“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including
processing and other administrative services with respect thereto), (c) cash
management services (including controlled disbursements, automated clearinghouse
transactions, return items, netting, overdrafts, depository, lockbox, stop
payment, electronic funds transfer, information reporting, wire transfer and
interstate depository network services) and (d) other banking products or
services as may be requested by any Loan Party (other than letters of credit and
other than loans except indebtedness arising from services described in clauses
(a) through (c) of this definition).
“Borrower Obligations”: with respect to any Borrower, the collective reference
to all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including interest and fees accruing after the
maturity of the Loans and interest and fees accruing after (or that would accrue
but for) the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition interest or fees is
allowed in such proceeding) the Loans and all other obligations and liabilities
of such Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, the Loans,
this Agreement, the

3



--------------------------------------------------------------------------------




other Loan Documents or any Hedging Agreement entered into with any Hedging
Affiliate, any Bank Products Agreement entered into with any Bank Products
Affiliate, any Affiliate Guarantee Obligation of the Parent Guarantor or any of
its Subsidiaries as to which any Secured Party is a beneficiary or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, amounts payable in
connection with any such Bank Products Agreement or a termination of any
transaction entered into pursuant to any such Hedging Agreement, fees,
indemnities, costs, expenses or otherwise (including all reasonable fees,
expenses and disbursements of counsel to the Administrative Agent or any other
Secured Party that are required to be paid by such Borrower pursuant to the
terms of the Credit Agreement or any other Loan Document). With respect to any
Affiliate Guarantor, if and to the extent, under the Commodity Exchange Act or
any rule, regulation or order of the CFTC (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Affiliate Guarantor of, or the grant by such Affiliate Guarantor of a security
interest for, the obligation (the “Excluded Borrower Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Affiliate Guarantor shall
not include any such Excluded Borrower Obligation.
“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.
“Collateral Agent”: as defined in the recitals hereto.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
in effect from time to time, or any successor statute.
“Company”: as defined in the preamble hereto.
“Credit Agreement”: as defined in the recitals hereto.
“demand”: as defined in Subsection 2.5.
“Federal District Court”: as defined in Subsection 9.12.
“first priority”: as defined in the Credit Agreement.
“Hedging Affiliate: any Person who (a) has entered into a Hedging Agreement with
any Loan Party with the obligations of such Loan Party thereunder being secured
by one or more Loan Documents, (b) was an Agent, a Lender or an Affiliate of an
Agent or Lender on the date hereof or at the time of entry into such Hedging
Agreement, or was an Agent or Lender at the time of the designation referred to
in the following clause (c), and (c) has been designated by the Parent Borrower
in accordance with Subsection 8.4 of the Guarantee and Collateral Agreement.
“Holdco”: as defined in the preamble hereto.
“indemnified liabilities”: as defined in Subsection 9.17.

4



--------------------------------------------------------------------------------




“judgment currency”: as defined in Subsection 9.4.
“Lender”: as defined in the preamble hereto.
“Luxembourg Guarantor”: any Affiliate Guarantor which is incorporated and
established in Luxembourg.
“New York Courts”: as defined in Subsection 9.12.
“New York Supreme Court”: as defined in Subsection 9.12.
“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and their respective successors, assigns and
transferees.
“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each Affiliate Guarantor, its Affiliate Guarantor
Obligations.
“original currency”: as defined in Subsection 9.17.
“Parent Borrower”: as defined in the recitals hereto.
“Parent Guarantor”: as defined in the preamble hereto.
“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.
1.2    Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2    

Guarantee
2.1    Guarantee. (a) Each of the Affiliate Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties, the prompt and complete payment
and performance by each Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations of such
Borrower owed to the Secured Parties.

5



--------------------------------------------------------------------------------




(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Affiliate Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such Affiliate Guarantor under applicable law, including
applicable federal and state laws relating to the insolvency of debtors;
provided that, to the maximum extent permitted under applicable law, it is the
intent of the parties hereto that the rights of contribution of each Affiliate
Guarantor provided in Subsection 2.2 be included as an asset of the respective
Affiliate Guarantor in determining the maximum liability of such Affiliate
Guarantor hereunder.
(c)    Each Affiliate Guarantor agrees that the Borrower Obligations guaranteed
by it hereunder may at any time and from time to time exceed the amount of the
liability of such Affiliate Guarantor hereunder without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Affiliate Guarantor under the guarantee contained in this Section 2 then due and
owing shall have been satisfied by payment in full in cash and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement any of the Borrowers may be free from any Borrower
Obligations, (ii) as to any Affiliate Guarantor, the sale or other disposition
of all of the Capital Stock of such Affiliate Guarantor (to a Person other than
an Affiliate Guarantor), or any other transaction or occurrence as a result of
which either of Holdco or the Company ceases to be a Restricted Subsidiary of
the Parent Guarantor, in each case that is permitted under the Credit Agreement
and (iii) as to any Affiliate Guarantor, such Affiliate Guarantor becoming an
Excluded Subsidiary.
(e)    No payment made by any Borrower, any of the Affiliate Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from any of the Borrowers, any
of the Affiliate Guarantors, any other guarantor or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of any of the
Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Affiliate Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Affiliate
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Affiliate Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of each Borrower
guaranteed by it hereunder up to the maximum liability of such Affiliate
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans and all other Borrower Obligations then due and owing, are paid in
full in cash, (ii) as to any Affiliate Guarantor, a sale or other disposition of
all of the Capital Stock of such Affiliate Guarantor (other than to an Affiliate
Guarantor), or any other transaction or occurrence as a result of which either
of Holdco or the Company ceases to be a Restricted Subsidiary of the Parent
Guarantor, in each case, that is permitted under the Credit Agreement and (iii)
as to any Affiliate Guarantor, such Affiliate Guarantor becoming an Excluded
Subsidiary.

6



--------------------------------------------------------------------------------




(f)    Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, any guarantee granted by one of the Luxembourg
Guarantors under this Agreement or any other payment obligation under or in
connection with the Loan Documents or any other agreement relating to the
Affiliate Guarantor Obligations shall be limited at any time to an aggregate
amount not exceeding the higher of:
(i)    90% of such Luxembourg Guarantor’s capitaux propres (as referred to in
article 34 of the Luxembourg law dated 19 December 2002 on the commercial
register and annual accounts, as amended (the “2002 Law”)) determined as at the
date on which the relevant guarantee is called under this Agreement or any other
Loan Document, and
(ii)    90% of such Luxembourg Guarantor’s capitaux propres (as referred to in
article 34 of the 2002 Law) determined as at the date of this Agreement.
In addition, the above limitation shall not apply to any amounts borrowed
directly by one of the Luxembourg Guarantors or any of its direct or indirect
subsidiaries under the Loan Documents.
2.2    Right of Contribution. Each Affiliate Guarantor hereby agrees that to the
extent that an Affiliate Guarantor shall have paid more than its proportionate
share (based, to the maximum extent permitted by law, on the respective Adjusted
Net Worths of the Affiliate Guarantors on the date the respective payment is
made) of any payment made hereunder, such Affiliate Guarantor shall be entitled
to seek and receive contribution from and against any other Affiliate Guarantor
hereunder that has not paid its proportionate share of such payment. Each
Affiliate Guarantor’s right of contribution shall be subject to the terms and
conditions of Subsection 2.3. The provisions of this Subsection 2.2 shall in no
respect limit the obligations and liabilities of any Affiliate Guarantor to the
Administrative Agent and the other Secured Parties, and each Affiliate Guarantor
shall remain liable to the Administrative Agent and the other Secured Parties
for the full amount guaranteed by such Affiliate Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Affiliate
Guarantor hereunder or any set-off or application of funds of any Affiliate
Guarantor by the Administrative Agent or any other Secured Party, no Affiliate
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against any Borrower or any
other Affiliate Guarantor or any collateral security or guarantee or right of
offset held by the Administrative Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Affiliate Guarantor seek or
be entitled to seek any contribution or reimbursement from any Borrower or any
other Affiliate Guarantor in respect of payments made by such Affiliate
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
other Secured Parties by any Borrower on account of the Borrower Obligations are
paid in full in cash and the Commitments are terminated. If any amount shall be
paid to any Affiliate Guarantor on account of such subrogation rights at any
time when all of the Borrower Obligations shall not have been paid in full in
cash or any of the Commitments shall remain in effect, such amount shall be held
by such Affiliate Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Affiliate Guarantor, and
shall, forthwith upon receipt by such Affiliate Guarantor, be turned over to the
Administrative Agent in the exact form received

7



--------------------------------------------------------------------------------




by such Affiliate Guarantor (duly indorsed by such Affiliate Guarantor to the
Administrative Agent, if required), to be held as collateral security for all of
the Borrower Obligations (whether matured or unmatured) guaranteed by such
Affiliate Guarantor and/or then or at any time thereafter may be applied against
any Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
2.4    Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Affiliate Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Affiliate
Guarantor and without notice to or further assent by any Affiliate Guarantor,
any demand for payment of any of the Borrower Obligations made by the Collateral
Agent, the Administrative Agent or any other Secured Party may be rescinded by
the Collateral Agent, the Administrative Agent or such other Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lender(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.
2.5    Guarantee Absolute and Unconditional. Each Affiliate Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between any of the Borrowers and any of the Affiliate Guarantors, on
the one hand, and the Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Affiliate Guarantor waives, to the maximum extent permitted by
applicable law, diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any of the Borrowers or any of the other
Affiliate Guarantors with respect to any of the Borrower Obligations. Each
Affiliate Guarantor understands and agrees, to the extent permitted by law, that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and not of collection. Each
Affiliate Guarantor hereby waives, to the maximum extent permitted by applicable
law, any and all defenses (other than any claim alleging breach of a contractual
provision of any of the Loan Documents) that it may have arising out of or in
connection with any and all of the following: (a) the validity or enforceability
of the Credit Agreement or any

8



--------------------------------------------------------------------------------




other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Agent, the Administrative Agent
or any other Secured Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) that may at any time be available to or be
asserted by any of the Borrowers against the Collateral Agent, the
Administrative Agent or any other Secured Party, (c) any change in the time,
place, manner or place of payment, amendment, or waiver or increase in any of
the Obligations, (d) any change in the structure or existence of any of the
Borrowers, (f) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the rights of the Collateral
Agent, the Administrative Agent or any other Secured Party with respect thereto,
including (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (g) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such Affiliate Guarantor) or any existence of or reliance on
any representation by the Secured Parties that constitutes, or might be
construed to constitute, an equitable or legal discharge of any of the Borrowers
for the Borrower Obligations, or of such Affiliate Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Affiliate Guarantor, the Collateral Agent, the Administrative Agent
and any other Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any of the Borrowers, any other Affiliate Guarantor or any other Person
or against any collateral security or guarantee for the Borrower Obligations
guaranteed by such Affiliate Guarantor hereunder or any right of offset with
respect thereto, and any failure by the Collateral Agent, the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Affiliate Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any of the Borrowers, any other Affiliate Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Affiliate Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent, the Administrative Agent or any
other Secured Party against any Affiliate Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

9



--------------------------------------------------------------------------------




2.6    Reinstatement. The guarantee of any Affiliate Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Affiliate Guarantor hereunder is rescinded or must otherwise
be restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Affiliate Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Affiliate Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
2.7    Payments. Each Affiliate Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in Subsection 11.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Affiliate Guarantor from time to time in accordance
with Subsection 11.2 of the Credit Agreement.
SECTION 3    

[Reserved]
SECTION 4    

Representations and Warranties
4.1    Representations and Warranties of Each Affiliate Guarantor. To induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Affiliate Guarantor hereby represents and warrants to
the Administrative Agent and each other Secured Party that the representations
and warranties set forth in Section 5 of the Credit Agreement as they relate to
such Affiliate Guarantor or to the Loan Documents to which such Affiliate
Guarantor is a party, each of which representations and warranties is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Administrative Agent and each other Secured Party shall be entitled to
rely on each of such representations and warranties as if fully set forth
herein; provided that each applicable reference in each such representation and
warranty to the Parent Guarantor’s knowledge shall, for the purposes of this
Subsection 4.1, be deemed to be a reference to such Affiliate Guarantor’s
knowledge.

10



--------------------------------------------------------------------------------




SECTION 5    

Covenants
5.1    Covenants of Each Affiliate Guarantor. Each Affiliate Guarantor covenants
and agrees with the Administrative Agent and the other Secured Parties that,
from and after the date of this Agreement until the earliest to occur of (i) the
date upon which the Loans and all other Obligations then due and owing, shall
have been paid in full in cash and the Commitments shall have terminated, (ii)
as to any Affiliate Guarantor, a sale or other disposition of all the Capital
Stock of such Affiliate Guarantor (other than to the Borrowers or another
Affiliate Guarantor), or any other transaction or occurrence as a result of
which either Holdco or the Company ceases to be a Restricted Subsidiary of the
Parent Guarantor, in each case that is permitted under the Credit Agreement or
(iii) as to any Affiliate Guarantor, such Affiliate Guarantor becoming an
Excluded Subsidiary, such Affiliate Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Affiliate Guarantor or any of its Restricted Subsidiaries.
SECTION 6    

[Reserved]
SECTION 7    

[Reserved]
SECTION 8    

[Reserved]
SECTION 9    

Miscellaneous
9.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Affiliate Guarantor and the Administrative
Agent, provided that any provision of this Agreement imposing obligations on any
Affiliate Guarantor may be waived by the Administrative Agent in a written
instrument executed by the Administrative Agent.
9.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Affiliate Guarantor hereunder shall be effected in the manner
provided for in Subsection 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Affiliate Guarantor shall be addressed
to such Affiliate Guarantor at its notice address set forth on Schedule 1,
unless and until such Affiliate Guarantor shall change such address by notice to
the

11



--------------------------------------------------------------------------------




Collateral Agent and the Administrative Agent given in accordance with
Subsection 11.2 of the Credit Agreement.
9.3    No Waiver by Course of Conduct; Cumulative Remedies. None of the
Administrative Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
9.4    Enforcement Expenses; Indemnification. (a) Each Affiliate Guarantor
jointly and severally agrees to pay or reimburse each Secured Party and the
Administrative Agent for all their respective reasonable costs and expenses
incurred in collecting against such Affiliate Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Affiliate Guarantor and the other Loan Documents to
which such Affiliate Guarantor is a party, including the reasonable fees and
disbursements of counsel to the Secured Parties, the Collateral Agent and the
Administrative Agent.
(b)    Each Affiliate Guarantor jointly and severally agrees to pay, and to save
the Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Parent Borrower would be required
to do so pursuant to Subsection 11.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.
(c)    The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.5    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Affiliate Guarantors, the Administrative Agent and
the Secured Parties and their respective successors and assigns permitted by the
Credit Agreement.
9.6    Set-Off. Each Affiliate Guarantor hereby irrevocably authorizes each of
the Administrative Agent and the Collateral Agent and each other Secured Party
at any time and from

12



--------------------------------------------------------------------------------




time to time without notice to such Affiliate Guarantor, any such notice being
expressly waived by each Affiliate Guarantor, to the extent permitted by
applicable law, upon the occurrence and during the continuance of an Event of
Default under Subsection 9.1(a) of the Credit Agreement so long as any amount
remains unpaid after it becomes due and payable by such Affiliate Guarantor
hereunder, to set-off and appropriate and apply against any such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Affiliate Guarantor, or any part thereof in such amounts as the Collateral
Agent, the Administrative Agent or such other Secured Party may elect. The
Collateral Agent, the Administrative Agent and each other Secured Party shall
notify such Affiliate Guarantor promptly of any such set-off and the application
made by the Collateral Agent, the Administrative Agent or such other Secured
Party of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Collateral Agent, the Administrative Agent and each other Secured Party under
this Subsection 9.6 are in addition to other rights and remedies (including
other rights of set-off) which the Collateral Agent, the Administrative Agent or
such other Secured Party may have.
9.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
9.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Affiliate Guarantors, the Administrative Agent and the
other Secured Parties with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Affiliate
Guarantors, the Administrative Agent or any other Secured Party relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND

13



--------------------------------------------------------------------------------




WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
9.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment, (ii) if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction and (iii) in the event a legal action or proceeding is
brought against any party hereto or involving any of its assets or property in
another court (without any collusive assistance by such party or any of its
Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Subsection 9.12(a) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Guarantor (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.
9.13    Acknowledgments. Each Affiliate Guarantor hereby acknowledges that:

14



--------------------------------------------------------------------------------




(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Affiliate
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Affiliate Guarantors, on
the one hand, and the Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Affiliate Guarantors and the Secured Parties.
9.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.15    [Reserved].
9.16    Releases. (a) At such time as the Loans and the other Obligations (other
than any Obligations owing to a Non-Lender Secured Party) then due and owing
shall have been paid in full and the Commitments have been terminated and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Affiliate Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party. At the request and sole expense of any Affiliate Guarantor
following any such termination, the Administrative Agent and/or the Collateral
Agent, as applicable, shall execute, acknowledge and deliver to such Affiliate
Guarantor such releases, instruments or other documents, and do or cause to be
done all other acts, as any Affiliate Guarantor shall reasonably request to
evidence such termination.
(b)    In connection with a sale or other disposition of all the Capital Stock
of any Affiliate Guarantor (other than to an Affiliate Guarantor) or any other
transaction or occurrence as a result of which either Holdco or the Company
ceases to be a Restricted Subsidiary of the Parent Guarantor, the Administrative
Agent and/or the Collateral Agent, as applicable, shall, upon receipt from the
Borrower Representative of a written request for the release of such Affiliate
Guarantor from its guarantee hereunder, identifying such Affiliate Guarantor
together with a certification by the Borrower Representative stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents, at the sole cost and expense of such Affiliate Guarantor, execute,
acknowledge and deliver to such Affiliate Guarantor such releases, instruments
or other documents, and do or cause to be done all other acts, as the Borrower
Representative or such Affiliate Guarantor shall reasonably request to evidence
or effect the release of such Affiliate Guarantor from its guarantee hereunder.

15



--------------------------------------------------------------------------------




(c)    Upon any Affiliate Guarantor becoming an Excluded Subsidiary in
accordance with the provisions of the Credit Agreement, the such Affiliate
Guarantor’s guarantee hereunder, and all obligations of such Affiliate Guarantor
hereunder, shall terminate, all without delivery of any instrument or
performance of any act by any party, and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to the Borrower
Representative or such Affiliate Guarantor (at the sole cost and expense of the
Borrower Representative or such Affiliate Guarantor) all releases, instruments
or other documents and do or cause to be done all other acts, as the Borrower
Representative or such Affiliate Guarantor shall reasonably request to evidence
or effect the release of such Affiliate Guarantor from its guarantee hereunder.
9.17    Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.
(b)    The obligations of any Affiliate Guarantor in respect of this Agreement
to the Administrative Agent, for the benefit of each holder of Secured
Obligations, shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such
holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent of
any sum adjudged to be so due in the judgment currency, the Administrative Agent
may in accordance with normal banking procedures purchase the original currency
with the judgment currency; if the amount of the original currency so purchased
is less than the sum originally due to such holder in the original currency,
such Affiliate Guarantor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent for the benefit of such
holder, against such loss, and if the amount of the original currency so
purchased exceeds the sum originally due to the Administrative Agent, the
Administrative Agent agrees to remit to the Borrower Representative, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.
[Remainder of page left blank intentionally.]



16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.
6922767 HOLDING SARL
By:/s/ Hille-Paul Schut
Name: Hille-Paul Schut
Title: Manager B    
CHC HELICOPTER HOLDING S.À R.L.
By:/s/ Hille-Paul Schut
Name: Hille-Paul Schut
Title: Manager B
CHC HELICOPTER S.A.
By:/s/ Hille-Paul Schut
Name: Hille-Paul Schut
Title: Director B

[SIGNATURE PAGE TO GUARANTEE AGREEMENT]

--------------------------------------------------------------------------------






Acknowledged and Agreed to as of the date hereof by:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By: /s/ Reagan C. Philipp
Name: Reagan Philipp
Title: Authorized Signatory



[SIGNATURE PAGE TO GUARANTEE AGREEMENT]

--------------------------------------------------------------------------------




Schedule 1
Notice Addresses of Affiliate Guarantors




6922767 HOLDING SARL
4740 Agar Drive
Richmond
British Columbia
V7B 1A3
Canada
Attn:     Legal Department
Tel:    +1 (604) 232 – 7400
Fax:    +1 (604) 232 - 8359
Email:    Jackie.Law@chc.ca
CHC HELICOPTER HOLDING S.À R.L.
4740 Agar Drive
Richmond
British Columbia
V7B 1A3
Canada
Attn:     Legal Department
Tel:    +1 (604) 232 – 7400
Fax:    +1 (604) 232 - 8359
Email:    Jackie.Law@chc.ca
CHC HELICOPTER S.A.
4740 Agar Drive
Richmond
British Columbia
V7B 1A3
Canada
Attn:     Legal Department
Tel:    +1 (604) 232 – 7400
Fax:    +1 (604) 232 - 8359
Email:    Jackie.Law@chc.ca


